DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,905,236 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed by the claims of the patent by broadening the subject matter of the claims.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,297,943 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed by the same subject matter of the claims of the patent.
Claim Objections
Claims 2 and 14 objected to because of the following informalities:  
- Claims 2 and 14, line 4, “the first side member” should read --the first side end member--
- Claims 2 and 14, line 5, it appears “the first side outer rod extends” should read --the first side end member inside rod extends-- based on the figures and engagement to the central member
- Claims 2 and 14, line 6, “the second side member” should read --the second side end member--
- Claims 2 and 14, line 7, it appears “the first side outer rod extends” should read --the second side end member inside rod extends-- based on the figures and engagement to the central member
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the first instance of “rear rod” and “front rod” lacks proper antecedent basis.  Appropriate correction is required.
Claims 9 and 11 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Becht (US Pat. No. 3,027,016) in view of Ward et al. (US Pat. No. 4,178,844).
In regards to claim 1, Becht teaches a modular wire shelf comprising: a central member (12) having a first side outer rod and a second side outer rod (22 and 24); a first side end member (14) having a first side end member inside rod (22) forming; and a second side end member (14) having a second side end member inside rod (22), wherein when assembled, the central member, the first side end member and the second side end member form a planar wire shelf, such that one or more of the central member are engageable between the first side end member and the second side end member to adjust an overall width of the modular wire shelf (e.g.; see Fig. 5).
Becht does not teach the side end member inside rods forming first and second removable engagements with the first and second side outer rods, with the first side outer rod and the second side outer rod directly attached, along a respective length thereof, with respective ones of the first side end member inside rod and the second side end member inside rod; and the first side outer rod of a first one of the central member is configured to removably engage with the second side outer rod of a second one of the central member.
Ward teaches sections of a planar wire shelf having rods directly removably engageable along their lengths with portions 20 and the hollow interior of 14.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Becht’s wire shelf to have the side end member inside rods forming first and second removable engagements with the first and second side outer rods, with the first side outer rod and the second side outer rod directly attached, along a respective length thereof, with respective ones of the first side end member inside rod and the second side end member inside rod; and the first side outer rod of a first one of the central member is configured to removably engage with the second side outer rod of a second one of the central member as suggested by Ward.  The motivation would be for the purpose of creating a more seamless connection of the central members and the side ends members without the use of additional clips.
In regards to claim 3, in modifying Becht, Ward teaches a plurality of engagement members (Ward: 20) configured to retain the wire shelf as the planar wire shelf during use thereof.
In regards to claim 7, In modifying Becht, Ward teaches the use of hollow rods (Ward: 14) connected with solid member (Ward: 20), such that Becht’s  inside rod of the first side end member is hollow; one of the first side outer rod and the second side outer rod of the central member is hollow and the other one of the first side outer rod and the second side outer rod of the central member is solid and fits into the hollow inside rod of the first side end member; and the inside rod of the second side end member is solid and fits into the hollow one of the first side outer rod and the second side outer rod of the central member.
Allowable Subject Matter
Claim 2, 4-6 and 10 are tentatively objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in addition to a timely flied terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  Claims 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, in addition to a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  Note: Amendments to correct the claim objections above will result in statutory double patenting based on US Pat. No. 11,297,943 B2 because claims 1-11 are the same as filed on 12 January 2021 in US App. No. 17/147,207.  Claims 12-18 would be allowable by filing a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for prior art related to the Applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631